DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:
At line 6 of claim 2, “deployment.” should be replaced with “the deployment.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US Patent 6,189,960) in view of Mueller (US Patent 6,502,854).
In regards to claim(s) 1-8, Mumura et al. discloses the claimed limitations including an airbag (120) of a sunroof (14) for a vehicle, the airbag comprising:
a roof panel (10,29) for a vehicle in which the sunroof is installed;
an airbag module (26,120,122,123,35; Reference is made to Figures 21-22) positioned at a lower portion of the roof panel and securely coupled to the roof panel, the airbag module comprising:
an airbag cushion (120);
an airbag plate (26) coupled to a first side of the roof panel such that a gap is defined between the airbag plate and the roof panel (10,29) (Reference is made to Figures 21-26); and
wherein the airbag cushion (120) positioned in the gap between the airbag plate and the roof panel; and,
wherein the airbag plate is configured to remain stationary during deployment of the airbag cushion; and,
a head lining (18,24) positioned while being spaced downward from the roof panel, and fixed to a lower portion of the airbag module (Reference is made to Figures 21-26);
wherein the airbag cushion is configured to be deployed toward a second side of the roof panel (across openings 12,20), thereby covering the sunroof (at least the opening) during the deployment (Reference is made to Figures 21-26);
wherein the airbag module further comprises:
an inflator (122) positioned at a side, which is opposite to a deployment direction of the airbag cushion, in the gap between the airbag plate and the sunroof, the inflator being configured to inject gas (via 123) into the airbag cushion (120) to deploy the airbag cushion;
wherein the airbag module further comprises:
a bracket (29A) extending upward from the airbag plate and coupled to both the roof panel (10,29) and the airbag plate (26);
wherein an end of the head lining (18) is bent upward and covers an outer surface of the airbag module (Reference is made to Figure 24 and 26);
wherein the head lining (18) is configured to be deformed such that an end thereof (34) moves downward due to deployment pressure generated when the airbag cushion is deployed, and the airbag cushion is configured to be deployed into a space between the end of the head lining and the roof panel (Reference is made to Figures 21-26).

In regards to claims 1-8, Mumura et al. discloses the claimed limitations excluding a coupling portion directly fixing the head lining to a mounting portion on a lower side of the airbag plate.  Examiner notes that Mumura et al. does disclose clipping as a known means of securely fastening (Reference is made to Column 1, lines 21-35).
Mueller discloses clips (15) as coupling portions (14) (Reference is made to Figures 2-4, 8 and 13).  The clips of Mueller directly fixing a head liner (10,11) positioned spaced downward from a roof panel (16,23) to a portion of an airbag module (25) (Reference is made to Figures 10-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Mumura et al. to include the coupling portion of Mueller so as to securely retain the headliner to the airbag case of Mumura et al. thereby ensuring a secure connection, reducing vibration and noise (Examiner notes that the region is proximal the sunroof opening which would have wind ingress).

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mumura et al. (US Patent 6,189,960) in view of Schneider et al. (US Publication 2005/0040667).
In regards to claim(s) 1-8, Mumura et al. discloses the claimed limitations including an airbag (120) of a sunroof (14) for a vehicle, the airbag comprising:
a roof panel (10,29) for a vehicle in which the sunroof is installed;
an airbag module (26,120,122,123,35; Reference is made to Figures 21-22) positioned at a lower portion of the roof panel and securely coupled to the roof panel, the airbag module comprising:
an airbag cushion (120);
an airbag plate (26) coupled to a first side of the roof panel such that a gap is defined between the airbag plate and the roof panel (10,29) (Reference is made to Figures 21-26); and
wherein the airbag cushion (120) positioned in the gap between the airbag plate and the roof panel; and,
wherein the airbag plate is configured to remain stationary during deployment of the airbag cushion; and,
a head lining (18,24) positioned while being spaced downward from the roof panel, and fixed to a lower portion of the airbag module (Reference is made to Figures 21-26);
wherein the airbag cushion is configured to be deployed toward a second side of the roof panel (across openings 12,20), thereby covering the sunroof (at least the opening) during the deployment (Reference is made to Figures 21-26);
wherein the airbag module further comprises:
an inflator (122) positioned at a side, which is opposite to a deployment direction of the airbag cushion, in the gap between the airbag plate and the sunroof, the inflator being configured to inject gas (via 123) into the airbag cushion (120) to deploy the airbag cushion;
wherein the airbag module further comprises:
a bracket (29A) extending upward from the airbag plate and coupled to both the roof panel (10,29) and the airbag plate (26);
wherein an end of the head lining (18) is bent upward and covers an outer surface of the airbag module (Reference is made to Figure 24 and 26);
wherein the head lining (18) is configured to be deformed such that an end thereof (34) moves downward due to deployment pressure generated when the airbag cushion is deployed, and the airbag cushion is configured to be deployed into a space between the end of the head lining and the roof panel (Reference is made to Figures 21-26).

In regards to claims 1-8, Mumura et al. discloses the claimed limitations excluding the coupling portion directly fixing the head lining to a lower portion of the airbag module.  Examiner notes that Mumura et al. does disclose clipping as a known means of securely fastening (Reference is made to Column 1, lines 21-35).
Schneider et al. discloses clips (shown but not given a reference number) as coupling portions (Reference is made to Figures 2-3 and 5-6).  The clips/coupling portions of Schneider et al. directly fix a head liner (16) positioned spaced downward from a roof panel (26) to a mounting portion on a lower side of an airbag module (Reference is made to Figures 2-3 and 5-6).  Schneider et al. also further discloses the need to secure portions of the headliner to the vehicle roof in a manner that will prevent the entire headliner from becoming detached from the roof (Reference is made at least to Paragraph 0012).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Mumura et al. to include the coupling portion of Schneider et al. so as to securely retain the headliner to the airbag case of Mumura et al. thereby ensuring a secure connection, reducing vibration and noise (Examiner notes that the region is proximal the sunroof opening which would have wind ingress) as well as preventing the entire headliner from detaching from the roof during airbag deployment (Reference is made to Figures 2-3 and 5-6).

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive. Examiner maintains the previous rejection is proper.
Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.
The amendments to the limitations have necessitated looking to Figures 21-26 of Mumura et al. as the support for the base reference.  The embodiment shown in Figures 21-26 discloses the recited limitations.
Examiner notes with respect to the argument directed to the airbag not being located in the gap (page 2 of the remarks), that the limitation has been give the weight/meaning as asserted in the remarks; however, the claim limitations are not clear as to the intended meaning.  The limitations recite “the gap between the airbag plate and the roof panel” in lines 6-7 and appear to recite the same gap again in lines 8-9.  Examiner suggests amending line 8, “positioned in the gap between” to “positioned in the gap and between” to clarify the intended meaning of the limitations.
The remaining arguments are directed to the same points and as such are also not persuasive as examiner maintains Mumura et al. as the base reference reads on the limitations as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616